In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Dutchess County (Benson, J.), dated March 18, 1991, which denied the application for a writ.
Ordered that the order is affirmed, without costs or disbursements.
Habeas corpus does not lie to review claimed errors which were already considered on a direct appeal (see, People ex rel. Wise v Scully, 163 AD2d 444). Nor do the facts of this case indicate a violation of the petitioner’s fundamental constitutional rights such as to warrant a departure from this traditional orderly procedure (see, People ex rel. Keitt v McMann, 18 NY2d 257). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.